Citation Nr: 1038517	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1971.  He died in July 1997.  The appellant is the Veteran's 
surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2005 rating 
decision of the VA Regional Office (RO) in Los Angeles, 
California that denied service connection for the cause the 
Veteran's death.


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in 
July 1997; the listed cause of death is stroke due to, or as a 
consequence of cerebral vascular disease due to or a consequence 
of atherosclerosis.  The other significant condition contributing 
to death but not related to the other aforementioned causes is 
coronary artery disease.    

2.  The competent evidence of record shows that the Veteran's 
cause of death was substantially or materially related to 
service.  


CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

II.  Analysis

When a Veteran dies from a service connected disability, VA shall 
pay Dependency and Indemnity Compensation (DIC) to the Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran 
will be considered service connected when the evidence 
establishes that a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of death; 
as this requires a determination as to whether there were 
debilitating effects and a general impairment of health caused by 
the service-connected disability which rendered the Veteran less 
capable of resisting the effects of an unrelated disability.  38 
C.F.R. § 3.312(c)(3).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant. 

The Veteran was service connected for chronic low back pain with 
arthritis; scar, residual of laceration of the 2nd right finger; 
residuals of a left ankle injury; and residuals of a fractured 
skull at the time of death.  

The Veteran's death certificate reflects that he died in July 
1997 from stroke due to as a consequence of cerebral vascular 
disease, due to or as a consequence of atherosclerosis.  Coronary 
artery disease was another significant condition contributing to 
death but not related to the primary causes of death.  

RO documentation in the record dated in January 2006 notes that 
the Veteran had in-country exposure to herbicides in Vietnam.  
Diabetes is a disease that has been found to be associated with 
herbicide exposure. 38 C.F.R. § 3.309(e) (2009).  The appellant 
argues that diabetes mellitus, type II, was a primary factor in 
the cause of the Veteran's death.  In this regard, the RO sought 
a medical opinion from a VA physician to determine whether 
diabetes mellitus, type II, played a role in the cause of the 
Veteran's death.  An opinion dated in January 2006 was rendered 
to the effect that the Veteran's embolic (not hemorrhagic or 
thrombotic) 'stroke' was almost certainly a thrombus originating 
in the left lower extremity, and that it was unlikely that the 
underlying diabetes mellitus, type II played any significant role 
in his demise.

The Board's review of the extensive private clinical records 
shows also that in November and December 1996, the Veteran had 
diagnoses of severe diabetic neuropathy affecting the lower 
extremities, both peripheral and autonomic, as well as diabetic 
nephropathy with chronic renal insufficiency.  The VA examiner's 
report does not appear to have considered whether these diseases 
associated with diabetes mellitus, type II, were implicated in 
the immediate or underlying causes of death.  In view of such, 
the report is found to be inadequate.  

The Board sought an opinion from an expert with the Veterans 
Health Administration (VHA) in June 2010 in order to ensure that 
all the possible avenues for a grant of benefits were addressed 
in the medical opinion.  The expert reviewed the claims file and 
stated that medical literature reveals that diabetes mellitus, 
type 2, is a risk factor for the development of stroke, which was 
the cause of the Veteran's death.  The expert concluded that it 
is at least as likely as not that the Veteran's cause of death 
was caused by or related to diabetes mellitus or otherwise lent 
assistance to the production of death.  The expert also stated 
that the coronary artery disease listed as a significant 
condition contributing to death is a form of ischemic heart 
disease.  The expert also concluded that this heart disease was 
as likely as not caused by the Veteran's military service as he 
was stationed in Vietnam and exposure to herbicide Agent Orange 
is conceded.           

In this case there are medical opinions both for and against the 
claim.  Greater weight may be placed on one physician's opinion 
than another's depending on factors such as the reasoning 
employed by the physicians and whether (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In January 2006, the examiner stated that it was unlikely that 
the underlying diabetes mellitus, type II played any significant 
role in the Veteran's demise.
As noted, that opinion only partially addressed the various 
theories of entitlement.  As such, it is inadequate and of low 
probative value.  

As a consequence, the Board places more weight on the opinion 
furnished by the VHA specialist in 2010.  The report from the VHA 
specialist provides a thorough discussion of the evidence in the 
claims file as it relates to the various applicable eligibility 
criteria.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  As this is the most competent and probative evidence 
of record and it supports the claim, the appeal is granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted. 



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



